Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 5/2/22 overcome the rejections set forth in the office action mailed 2/2/22 except for the rejections of claim 4 under 35 USC 102, claim 2 under 35 USC 103, and claims 21 and 27 under 35 USC 112(b). The discussions of the rejections have been modified as necessitated by the amendments. Claim 8, which has been made dependent on claim 2, is objected to as depending on a rejected claim. 

Claim Rejections - 35 USC § 112

Claims 21 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 21 and 27, it is unclear what constitutes a “modern” diesel engine.

Claim Rejections - 35 USC § 102
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orihashi (U.S. Pat. No. 3,808,173).
In Example 21 (column 8 lines 18-20) Orihashi discloses a lauryltrimethylammonium salt of polyoxypropylene disuccinate, meeting the limitations of formula (I) of amended claim 4 for the case where R0 through R3 are three methyl groups and a lauryl group, R4 is a propylene group, W is O-, b is 2, and c is 1. Orihashi discloses that the molecular weight of the polyoxypropylene is 400, leading to an average value of n in formula (I) of between 9 and 10, within the range recited in claim 11. The lauryltrimethylammonium salt of polyoxypropylene disuccinate is included in a reaction mixture, forming a composition as recited in claim 4. Since neither claim 4 nor the specification provide any limitations on the “carrier” of claim 4, the additional components of the reaction mixture can be considered a carrier as recited in claim 4, and the composition is considered capable of performing the intended use of claim 4 as an additive composition for a fuel or lubricating oil. Claim 4 is therefore anticipated by Orihashi. 


Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Orihashi (U.S. Pat. No. 3,808,173) in view of Reid (U.S. PG Pub. No. 2016/0152910).
In Example 21 (column 8 lines 18-20) Orihashi discloses a lauryltrimethylammonium salt of polyoxypropylene disuccinate, a quaternary ammonium compound corresponding to the method of the reaction product of claim 2 for the case where R4 is a propylene group and c is 1. Orihashi discloses that the molecular weight of the polyoxypropylene is 400, leading to an average value of n in formula (I) of between 9 and 10, within the range recited in claim 2. Orihashi does not disclose a method of preparing the lauryltrimethylammonium salt of polyoxypropylene disuccinate.
Reid, in paragraph 74, discloses a quaternary ammonium salt of a diacid, similar to that formed by the reaction recited in claim 2. In paragraph 107, Reid discloses that the quaternary ammonium salt is prepared by reacting a tertiary amine, an epoxide, and the diacid, corresponding to reactants (a), (b), and (c) of claim 2. Preparing the lauryltrimethylammonium salt of polyoxypropylene disuccinate of Orihashi by reacting a tertiary amine, an epoxide, and a polyoxypropylene disuccinic acid of formula (IIB) meets the limitations of claim 2, and would have been obvious to one of ordinary skill in the art, since Reid discloses that it is a suitable procedure for preparing analogous quaternary ammonium salts of diacids.

Allowable Subject Matter
Claims 3, 7, 9-20, 22-26, 29, and 31-32 are allowed. Claims 21 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 7 recites a  method comprising combusting a fuel composition comprising the quaternary ammonium compound of formula (I) in an engine. Orihashi, as discussed in the above rejections, discloses a compound of formula (I), but only as a reactant for crosslinking a polymer; one of ordinary skill in the art would not have had any motivation to use the compound of Orihashi in a fuel composition for lubricating an engine. Reid, as discussed in the above rejections, discloses fuel compositions comprising quaternary ammonium salts of diacids, but does not teach or provide any motivation for (poly)alkylene oxide-bridged diacids
Claim 3 and its dependent claims, including newly added claims 31-32, have been amended to require a fuel or lubricant composition comprising at least one quaternary ammonium compound of formula (I). As discussed above, the prior art, as exemplified by Orihashi and Reid, does not disclose or render obvious fuel compositions, and similarly does not render obvious lubricant compositions comprising the claimed quaternary ammonium compound. Since Orihashi does not disclose or render obvious fuel compositions comprising the claimed compound, one of ordinary skill in the art would additionally not be motivated to include the additives of claim 29 in the compositions of Orihashi.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 further limits the method of claim 2 to require that the compound of formula (IIB) be derived from a hydrocarbyl substituted succinic acid or anhydride, requiring an X group having a hydrocarbyl substituent, which is outside the scope of the lauryltrimethylammonium salt of polyoxypropylene disuccinate of Orihashi. One of ordinary skill in the art would not  been motivated to modify the compound of Orihashi in order to arrive at the claimed compound. 

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. Applicant argues that Reid relates to a different technical field to Orihashi. However, since Orihashi discloses a lauryltrimethylammonium salt of polyoxypropylene disuccinate, one of ordinary skill in the art would have looked to a reference such as Reid for a method of preparing a quaternary ammonium salt of a diacid, and the references are clearly pertinent to the problem faced is clearly in the same field of endeavor and reasonable pertinent to the problem faced in claim 2. Applicant’s argument is therefore not persuasive.
Applicant further argues that neither Orihashi nor Reid teaches or suggests the bis ester compound of formula (IIB). However, as discussed above, Orihashi and Reid render obvious a method of preparing the lauryltrimethylammonium salt of polyoxypropylene disuccinate of Orihashi by reactant reactants including polyoxypropylene disuccinic acid, which meets the limitations of formula (IIB) of claim 2.
Applicant argues that the amendments to claims 21 and 27 overcome the indefiniteness rejection of those claims. While the claims have been amended to recite a range for the pressure of the fuel system, the claims still recite “modern” diesel engines, where it is unclear what qualifies as a modern diesel engine. If applicant’s position is that a modern diesel engine is any diesel engine having a fuel system which a pressure of more than 1350 bar, the examiner recommends that “modern” be deleted from the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771